Citation Nr: 0815323	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.


FINDING OF FACT

The veteran's pre-service hearing loss increased in severity 
during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

In this decision, the Board grants service connection for 
bilateral hearing loss.  This represents a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

At his April 1961 entrance examination, the veteran was shown 
to have bilateral hearing loss.  Audiometric testing 
conducted during the veteran's period of service and upon 
discharge reflect that his hearing loss increased in 
severity.  The reports of August 2004 and May 2005 VA 
audiological examinations reveal findings that are worse 
still.  While the May 2005 examiner opined that the veteran's 
hearing loss was not further aggravated or worsened by 
military noise exposure, he did not provide a rationale for 
this opinion.  Specifically, he did not indicate that the 
increase in hearing loss was due to the natural progress of 
the condition.  In short, the examiner presented no findings 
that might serve to rebut the presumption of aggravation 
where, as here, the veteran's pre-service disability 
underwent an increase in severity during service.   

Given the presence of objective medical evidence reflecting 
pre-service hearing loss and an increase in hearing loss 
during and since service, combined with the absence of a 
specific finding that such increase in hearing loss is due to 
the natural progress of the disability, the Board finds that 
the veteran's pre-service bilateral hearing loss was 
aggravated by his service.  Accordingly, the appeal is 
granted.   


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


